                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

CHARLES SHEPPARD,

                           Plaintiff,                                  ORDER
      v.
                                                                    18-cv-896-wmc
JAMES PATTERSON, JOLINDA
WATERMAN, and SANDRA MCARDLE,

                           Defendants.


      Pro se plaintiff Charles Sheppard, a prisoner at the Wisconsin Secure Program

Facility (“WSPF”), is proceeding in this lawsuit pursuant to 42 U.S.C. § 1983, on Eighth

Amendment and state law claims related to multiple WSPF employees’ decisions to

abruptly terminate his medication and then fail to treat his withdrawal symptoms in

August of 2018. Defendant Sandra McArdle filed a motion for partial summary judgment

on the ground that Sheppard failed to exhaust his administrative remedies with respect to

his claim that McArdle treated Sheppard with ineffective medication. (Dkt. #56.) The

court set March 19, 2020, as Sheppard’s opposition deadline. However, that deadline has

passed, and Sheppard has neither filed an opposition nor sought an extension of time to

oppose McArdle’s motion. The court will give Sheppard one more opportunity to respond

to McArdle’s motion: he now has until April 10, 2020, to file an opposition to McArdle’s

motion for partial summary judgment. If he fails to respond by that deadline, the court

will grant McArdle’s motion as unopposed and dismiss without prejudice Sheppard’s claim

related to her decision to terminate his medication and prescribe ineffective medication.
                                     ORDER

      IT IS ORDERED that plaintiff Charles Sheppard may have until April 10, 2020,

to file a response to defendant McArdle’s motion for partial summary judgment.   If

Sheppard does not respond by that date, the court will dismiss without prejudice

his claim that McArdle terminated his prescription and prescribed an ineffective

medication.

      Dated this 27th day of March, 2020.

                                      BY THE COURT:

                                      /s/
                                      _____________________________
                                      WILLIAM M. CONLEY
                                      District Judge




                                            2
